DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 209330879 to Chen et al in view of U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al.
Regarding Claim 1, Chen teaches a pet waterer comprising a water tank (Chen Fig.1 #10) and a drinking plate (Chen Fig. 1 and 2 inner bottom surface of #20) arranged above the water tank, a fountain opening (Chen Fig. 1 #21) connected with the bottom of the drinking plate, the fountain opening is connected with a water pipe (Chen Fig. 2 #25) and the water pipe is connected to a low-water-level pump (Chen #30); wherein an overflow hole (Chen Fig. 3 #22) is arranged in a side wall of the drinking plate, and when the water level of the drinking plate is higher than the overflow hole, the water leaks into a filter element frame to be filtered by a filter element before flowing into the water tank (Chen Fig. 2 #42 and #41) and the water in the water tank is pumped into the drinking plate again through the low-water-level pump so as to form a circulation of the water.
Chen is silent on a first drinking plate above a second drinking plate.  However, Lipscomb teaches the general knowledge of one of ordinary skill in the art that it is old and notoriously well-known in the art of animal husbandry to provide a first drinking plate above a second drinking plate (Lipscomb Fig. 1 #30 and #34).  Lipscomb teaches a second drinking plate (Lipscomb Fig. 1 #34) is arranged below the first drinking plate; the low- water-level pump is configured for pumping water into the first drinking plate, and after the water is full of the first drinking plate, the water leaks into the second drinking plate; a pet can choose the first drinking plate or the second drinking plate by itself to drink the water.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Chen with the teachings of Lipscomb before the effective filing date of the claimed invention to attract the attention of a pet and entice the pet to drink as taught by Lipscomb (Lipscomb paragraph [0064] and [0032]).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 6, Chen as modified teaches a plurality of foot pads (Chen Fig. 5 #15; Lipscomb Fig. 5 #148) are arranged at the bottom of the water tank.
Regarding Claim 10, Chen as modified teaches the filter element frame is suspended above a bottom of the water tank (Chen Fig. 2 #41, #411, #241).
Regarding Claim 11, Chen as modified teaches the filter element frame is attached to a bottom of the second drinking plate (Chen Fig. 2 #41, #411, #241).

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 209330879 to Chen et al in view of U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al as applied to claim 1 above, and further in view of Chinese Patent CN 108383290 to Wang et al.
Regarding Claim 2, Chen as modified teaches a filter at the bottom of the low-water-level pump (Lipscomb #118), but is silent on explicitly teaching a polypropylene cotton. However, Wang teaches the general knowledge of one of ordinary skill in the art that it is known to provide polypropylene cotton as a water filter (Wang Examples 2, 4, 6 and 8). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Chen with the teachings of Wang at the time of the invention for safe and pure water taught by Wang. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known filter for another to obtain predictable results. In addition, “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 7, Chen as modified teaches the filter element comprises a filter element bottom shell (Chen #41, #43;) having a hollow structure, multiple cation exchange resin pouches (Chen #43; Lipscomb #118, charcoal) and coconut shell activated carbon pouches (Wang Examples 2, 4, 6, and 8) are arranged in the filter element, and a filter element lid (Chen #42) is arranged at the top of the filter element and covers the filter element bottom shell.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Chen with the teachings of Lipscomb and Wang before the effective filing date of the claimed invention for effective filtering.  The modification is merely the simple substitution of one known filter material for another to obtain predictable results.  The modification is merely an obvious engineering design choice derived through routine tests and experimentation to achieve effective and efficient filtering.  In addition, the modification is merely the duplication of a known component for a multiple effect to ensure effective filtering and does not present a patentable distinction over the prior art of record [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)].

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 209330879 to Chen et al in view of U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al as applied to claim 1 above, further in view of U.S. Patent No. 6,479,915 to Hsueh and U.S. Patent Pub. No. 2013/0205662 to Yancey et al.
Regarding Claim 4, Chen as modified teaches a low-water-level pump, but is silent on teaching it automatically stops operating and an LED lamp flashes at the same time when the water level is too low. However, Hsueh teaches the general knowledge of one of ordinary skill in the art that it is known to provide a low-water-level pump that automatically stops operating and has a light indicator when the water level is too low (Hsueh Col. 3 lines 4-15, Fig.6 #8, #61). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Chen with the teachings of Hsueh before the effective filing date of the claimed invention to prevent accidents and overheating as taught by Hsueh. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Chen as modified is silent on the LED feature. However, Yancey teaches the general knowledge of one of ordinary skill in the art to select a low-water-level pump and LED lamp flashes when the water level is too low (Yancey paragraphs [0033] to [0040]). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Chen with the teachings of Yancey before the effective filing date of the claimed invention for energy efficiency and automatic features taught by Yancy. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Regarding Claim 5, Chen as modified teaches transparent windows are arranged at side portions of the water tank, and a user can see the LED lamp and the water level through the transparent windows (Hsueh Fig. 6 #8; Yancey #44).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 10, 11 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



03 October 2022